Title: To Alexander Hamilton from Matthew Parke, 27 March 1790
From: Parke, Matthew
To: Hamilton, Alexander


Boston, March 27, 1790. “In consequence of being recommended to you by the Honbl. Fisher Ames, Esqr. I have had the honour of writing you Several Letters respecting my Administration on the Estates of a number of Persons, late in the American Navy, no answer to either of which Letters have I yet received.… If the appointment you have had since my application to you has prevented, or may Still prevent you from attending to the business, I wish you to be kind enough to inform me by Post.”
